


110 HR 7337 IH: To require certain air carriers of foreign air

U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7337
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2008
			Mrs. Schmidt
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require certain air carriers of foreign air
		  transportation to disclose the nature and source of delays and cancellations
		  experienced by air travelers.
	
	
		1.Foreign air transportation
			 delays reportedThe Secretary
			 of Transportation shall modify the regulations in part 234 of title 14, Code of
			 Federal Regulations, relating to airline service quality performance reports,
			 to also require an air carrier that provides foreign air transportation,
			 including foreign air carriers issued permits under section 41302 of title 49,
			 United States Code, to disclose the nature and source of delays and
			 cancellations experienced by air travelers.
		
